DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2018 and 10/27/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 each recite the term “area”, but it is unclear whether this term refers to a spatial dimension (i.e., in units of length squared) or to a region. To promote compact prosecution, claim 2 is being interpreted as referring to a spatial area, and claim 6 is being interpreted as referring to a region; these claims are examined on their merits below per these interpretations. However, correction should be made to these claims to clearly define and/or differentiate the use(s) of the term “area” as the meaning is intended by Applicant in each claim.
The term "thin" in claim 6 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from claim 6 nor the specification how thin this thin area/region is intended to be, in terms of a quantitative thinness. However, this claim is being examined below based on the interpretation that a “thin area” refers to a region which has a lesser relative thickness than another nearby region.
Claim 8 recites the term "the electrode terminal".  There is insufficient antecedent basis for this limitation in the claim since claim 1 introduced both a positive electrode terminal and a negative electrode terminal, so it is not understood to which of these terminals claim 8 refers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (US 2017/0288200 A1).
Regarding claim 1, Peng discloses a power supply device (battery module/package, Peng [0103] and Figs. 4a-4b) comprising:
a plurality of battery cells (plurality of single cells in battery connection assembly, Peng [0100-0101] and Figs. 4a-4b) each having a positive electrode terminal and a negative electrode terminal (positive and negative electrodes per Peng [0102], shown as protruding terminals in Peng Figs. 4a-4b); and
a bus bar (battery connection sheet 6, Peng [0062, 0100]) which connects the electrode terminals facing each other in the battery cells adjacently disposed among the plurality of battery cells (Peng Figs. 3 and 4a-4b), wherein the bus bar includes:
a first connection portion (bottom right portion of connection sheet, shown in annotation of Peng Fig. 3 below) which is connected to the electrode terminal of one of the battery cells (necessary function of battery connection sheet, see Peng [0102] and Figs. 4a-4b);
a second connection portion (top right portion of connection sheet, shown in annotation of Peng Fig. 3 below) which is connected to the electrode terminal of another of the battery cells (necessary function of battery connection sheet, see Peng [0102] and Figs. 4a-4b), is disposed substantially in parallel to the first connection portion (on same/parallel plane as first connection portion per Peng Fig. 3);
a first intermediate portion which is continuous from the first connection portion (bottom left portion of connection sheet, shown in annotation of Peng Fig. 3 below) through a first bending portion (bottom center portion of connection sheet, shown in annotation of Peng Fig. 3 below) that is bent from the first connection portion, is disposed substantially in parallel to 
a second intermediate portion (top left portion of connection sheet, shown in annotation of Peng Fig. 3 below) which is continuous from the second connection portion through a second bending portion (top center portion of connection sheet, shown in annotation of Peng Fig. 3 below) that is bent from the second connection portion, is disposed substantially in parallel to the second connection portion (on same/parallel plane as second connection portion per Peng Fig. 3), 
wherein the first intermediate portion and the second intermediate portion are connected in a continuous manner by a third bending portion having a U-shaped cross-section portion (left center portion of connection sheet, shown in annotation of Peng Fig. 3 below; buffer portion 3 has sinusoidal shape – inclusive of a “U” – to provide cushioning, Peng [0071]).

    PNG
    media_image1.png
    637
    862
    media_image1.png
    Greyscale


	Regarding claim 10, Peng discloses the limitations of claim 1 above and discloses a vehicle comprising this power supply device (battery module of the invention is used within a battery package within an electric vehicle, Peng [0104]).
	Regarding claim 11, Peng discloses a bus bar with all the features of claim 11 which are all analogous features to the bus bar within the power supply device of instant claim 1 – see citations to Peng in the claim 1 section above regarding the bus bar.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(2) as anticipated by Peng et al. (US 2017/0288200 A1) as applied to claim 1 above or, in the alternative, under 35 U.S.C. 103 as obvious over Peng et al. (US 2017/0288200 A1) as applied to claim 1 in view of Seto et al. (US 2015/0243947 A1, as cited in the IDS filed 07/19/2018).
Regarding claim 2, Peng discloses the limitations of claim 1 above and shows an area of the second intermediate portion is larger than an area of the first intermediate portion (shown in annotated Peng Fig. 3 above wherein top left portion is larger than bottom left portion), and a connecting cutout 
In the alternative, regarding the claim 2 limitation “wherein an area of the second intermediate portion is larger than an area of the first intermediate portion”, Seto (which is analogous in the art of flat battery terminal connections via bus bars, see Seto Abstract and Figs. 2-3) teaches in [0069, 0085] that the area of an electrode/bus bar contacting portion can be made large in order to increase the weld strength therebetween. Peng [0010] also teaches that welding is a known method for connecting metals to one another, which a person with ordinary skill in the art would have found to be an obvious way to connect the connection sheet/bus bar with the electrode terminal of the battery cell.
From the teaching of Seto, a person with ordinary skill in the art would have found it obvious to size the area of the second intermediate portion of Peng’s bus bar with the motivation to ensure increased welding strength between the bus bar and the terminal for added connection durability. Furthermore, the change in size in an obvious engineering design; see MPEP 2144.04.
Thus, all limitations of instant claim 2 are rendered obvious.
Regarding claim 3, Peng teaches the limitations of claim 2 above and discloses the connecting cutout is a connecting hole (insertion of cell electrodes into mounting hole, Peng [0071] and Figs. 4a-4b) which is opened at the second intermediate portion (see Peng Fig. 3, annotated above).

Claim Rejections - 35 USC § 103
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0288200 A1) as applied to claim 3 above.
Regarding claim 4, Peng teaches the limitations of claim 3 above but fails to teach that the connecting hole has a circular shape.

Thus, the limitation of instant claim 4 is rendered obvious.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0288200 A1) as applied to claim 1 above, in view of Seto et al. (US 2015/0243947 A1, as cited in the IDS filed 07/19/2018).
Regarding claim 6, Peng discloses all limitations of claim 1 above but fails to teach the first connection portion and the second connection portion each partially have a thin area whose thickness is thin.
Seto, which is analogous in the art of flat battery terminal connections via bus bars (see Seto Abstract and Figs. 2-3), teaches first and second connection portions of bus bars portion each partially have a thin area whose thickness is thin (thin portion 32 formed at both ends of bus bar 30, Seto [0069]). Seto teaches that the thin areas are beneficial to promote easy welding to electrode terminals (Seto [0069]).  Peng [0010] also teaches that welding is a known method for connecting metals to one another, which a person with ordinary skill in the art would have found to be an obvious way to connect the connection sheet/bus bar with the electrode terminal of the battery cell.
From the teaching of Seto, a person with ordinary skill in the art would have found it obvious to make thin areas at the two connection portions of Peng’s bus bar with the motivation to achieve easy welding between the bus bar and the terminal for added efficiency of manufacture and connection durability.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0288200 A1) as applied to claim 1 above, in view of Sakai et al. (US 2017/0033332 A1).
Regarding claim 7, Peng discloses the limitations of claim 1 above but fails to teach the bus bar is one sheet of a bended metal board.
Sakai, which is analogous in the art of connection bus bars with two connection portions connected to battery cell terminals and including a bend portion between connection portions (see Sakai Abstract), teaches that such a bent, dually-connected bus bar can be formed form one sheet of bended metal board and still provides the ability to expand and contract with battery cell swelling (Sakai [0043, 0048, 0080] and Figs. 2 and 5), much like the functionality of the sinusoidal buffer region taught by Peng [0071]. 
It would have been obvious to a person with ordinary skill in the art that forming a bus bar from a single metal sheet as taught by Sakai would be cheaper in terms of material cost versus the multi-sheet bus bar of Peng. Therefore, it would have been obvious to modify the material the Peng bus bar to instead be made from one sheet of bended metal board instead of multiple sheets of metal with the motivation of achieving cost savings.
Thus, claim 7 is rendered obvious.
 
Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0288200 A1) as applied to claim 1 above, in view of Seto et al. (US 2015/0243947 A1, as cited in the IDS filed 07/19/2018) and Yanagawa (JPH07320806A, with citations herein to an attached machine translation).
Regarding claim 5, 
the positive electrode terminal and the negative electrode terminal are made of different kinds of metals, 
the metal of the bus bar is the same kind of the metal as one of the different kinds of metals, and 
one of the first connection portion and the second connection portion, connected to the electrode terminal having the same kind of the metal, partially has a narrow area having a width narrower than that of the other of the first connection portion and the second connection portion.
Seto, which is analogous in the art of flat battery terminal connections via bus bars (see Seto Abstract and Figs. 2-3), teaches that lithium ion batteries generally include electrode terminal portions made of copper at the negative electrode and aluminum at the positive electrode (Seto [0068]). Peng does not specifically teach the electrode terminal materials being different from one another, but Peng does teach in [0039] connecting to these with plates of copper and aluminum. Therefore, it would have been obvious to a person with ordinary skill in the art that the terminals of Peng were made of different kinds of metals. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143, B) – thus, a person with ordinary skill in the art would have found it obvious to substitute the terminals of Peng, made of undisclosed materials, with those made of copper and aluminum as taught by Seto to be well-known in the art to achieve a predictable lithium ion battery. Such renders obvious the claim 5 limitation “the positive electrode terminal and the negative electrode terminal are made of different kinds of metals.”
Yanagawa, which is analogous in the art of terminal connections (see Yanagawa Title) teaches a bus bar made of aluminum which is capable of connecting to a terminal made of a copper alloy and teaches that aluminum is a cost-effective and beneficially light-weight material for use in terminal connectors (Yanagawa translation [0019, 0036]). Peng also teaches in [0039] that the connecting 
Seto teaches in [0087] and Figs. 20-21 that forming a cut-out portion on one side of the bus bar is beneficial in regulating the positioning height of the bus bar when connecting it to the terminals. Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04). Seto further teaches in [0085] that the area (reads on width) of the bus bar and terminal contact interface affects the weld strength between, and Seto teaches [0021] that welding between similar metals increases reliability of the weld. It would have been obvious to a person with ordinary skill in the art to apply this teaching of Seto to modify the Peng bus bar to form a partial narrow section at the necessary connection of the bus bar with the motivation of being able to regulate the bus bar’s positioning. Additionally, it would have been obvious, from the teachings of Seto regarding weld strength, that less width would be required at the interface of same-type metals because welding strength would already be stronger therebetween. Such renders obvious “one of the first connection portion and the second connection portion, connected to the electrode terminal having the same kind of the metal, partially has a narrow area having a width narrower than that of the other of the first connection portion and the second connection portion.”
Therefore, all limitations of instant claim 5 are rendered obvious.

Regarding claim 8 and claim 9, Peng discloses the limitations of claim 1 above but fails to teach:
a surface of the electrode terminal is plated with a plating metal different from the electrode terminal;
the electrode terminal is made of copper, the plating metal is nickel, the bus bar is made of aluminum.
Seto, which is analogous in the art of flat battery terminal connections via bus bars (see Seto Abstract and Figs. 2-3), teaches that lithium ion batteries generally include electrode terminal portions made of copper at the negative pole (Seto [0068]). Peng is silent on the material of the electrode terminals but does teach in [0081] that they can connect to copper and aluminum. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143, B). Thus, a person with ordinary skill in the art would have found it obvious to substitute a terminals of Peng, made of an undisclosed material, with that made of copper, as taught by Seto to be well-known in the art, to achieve a predictable lithium ion battery.
Yanagawa, which is analogous in the art of terminal connections (see Yanagawa Title), teaches that aluminum is a cost-effective, beneficially light-weight, and corrosion-resistant material for use in terminal connectors (Yanagawa translation [0001, 0018-0019, 0036]). Therefore, it would have been obvious to a person with ordinary skill in the art to modify the bus bar material of Peng to be aluminum as taught by Yanagawa with the motivation of achieving both reduced cost and weight. 
Yanagawa teaches a terminal made of copper alloy (Yanagawa translation Abstract and [0010]) and teaches that the problem of copper diffusion therefrom into the aluminum bus bar can be quelled be the addition of a copper diffusion preventing layer which can be made of nickel plated on the copper alloy terminal (Yanagawa translation [0010-0011, 0018, 0035]). Therefore, it would have been obvious for a person having ordinary skill in the art to add a nickel plating layer to the copper electrode terminal of modified Peng with the motivation of preventing copper diffusion from the terminal to the aluminum bus bar. 
Thus, all limitations of instant claims 8 and 9 rendered obvious.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takase et al. (US 2013/0147463 A1, from IDS filed 07/19/2018) teaches a bus bar connecting battery cell terminals, the bus bar having circular terminal connection holes and multiple bending portions, where one connection portion has a larger area and width than the other (Takase Figs. 1-2).
Sawada et al. (US 2016/0293931 A1) teaches a connection plate and connection portion made of aluminum which can desirably deform in an over-pressure/over-current event and can absorb vibration stress (Sawada [0092-0093] and Fig. 4B).
Zhao et al. (US 2006/0270286 A1, from IDS filed 07/19/2018) teaches a terminal connector body made of a stamped metal sheet, which can be aluminum, including two side bending portions, two connection portions with circular terminal connecting holes, and with a U-shaped bend therebetween (Zhao [0051, 0056] and Fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721